                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

KATHRYN M. NELSON, et al.,

                       Plaintiffs,                              Case No. 12-C-472

       v.

JOHNSON & JOHNSON and
ETHICON INC.,

                       Defendants



                ORDER REGARDING USE OF DEPOSITIONS AT TRIAL




       Based upon the stipulation (Dkt. No. 52) reached between the parties which has been filed

in this action and reviewed by the court,

       IT IS HEREBY ORDERED

   1. That the following witnesses are “unavailable” to provide live testimony pursuant to Federal Rule

       of Civil Procedure 32(a)(4) and that the video depositions of these witnesses may be presented at

       trial in conformance with Federal Rule of Civil Procedure 32(a)(1):

               a. Dr. Thomas Reinardy

               b. Dr. Eric Eberts

               c. Dr. Cynthia Brincat

               d. Dr. Eugene Foley

               e. Dr. Erin Carey

   2. That, pursuant to L.R. 16(c)(1)(F), good cause exists for the reading or playing of more

       than 5 pages from the depositions of the various witnesses deposed during general and

       specific discovery in the pending litigation.
Dated at Green Bay, Wisconsin, this 18th day of November, 2019.

                                           s/ William C. Griesbach
                                           William C. Griesbach, District Judge
                                           United States District Court
